DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 9 – 24 and 31 – 41 are canceled for being drawn to non-elected inventions.  Election  made without traverse in the response filed 13 December 2021.

Allowable Subject Matter
Claims 1 – 8 and 25 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a method, comprising in combination: 
identifying a first memory cell of a memory tile to read; 
identifying a second memory cell of the memory tile to read; 
selecting a first polarity of a first read pulse to read the first memory cell and a second polarity of a second read pulse to read the second memory cell; 
reading the first memory cell using the first read pulse; and 
reading the second memory cell using the second read pulse concurrently with reading the first memory cell based at least in part on selecting the first polarity and the second polarity.

The prior arts of record also fail to teach or reasonably suggest an electronic memory apparatus, comprising in combination: 
a memory cell; 
a digit line coupled with the memory cell; 
a first sense component coupled with the digit line, the first sense component configured to identify a logic state stored on the memory cell based at least in part on a first read pulse having a first polarity; and 
a second sense component coupled with the digit line, the second sense component configured to identify the logic state stored on the memory cell based at least in part on a second read pulse having a second polarity different than the first polarity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 1, 2022